Beasley, Chief Justice.
It is objected to this declaration that it discloses a state of facts which will support an action of trespass, but not one in case.
It appears that the New Jersey Locomotive and Machine Company was the possessor of a mill, in which the water power was so applied as to drive a main shaft, from which the power was transmitted to various parts of the building,, and that the plaintiff, the Dale Manufacturing Company, was in lawful possession of two rooms in said manufactory, and of the requisite power, by means of a pulley attached to said main shaft and a strap running from said pulley. One ground of action is, that the defendants, at various times, cut and 'otherwise injured this strap and pulley, and thereby interrupted the transmission of power.
From this statement it will be observed that'the point as to the appropriate form of action is a nice one. If the pulley and strap were the property of the New Jersey Locomotive and Machine Company, and were in its possession, the injury to such property would be immediate and direct as to it, and, consequently, mediate and consequential as to the plaintiff. In such a state of affairs, the remedy would be case, and not trespass. But assuming the reverse, and considering the title and possession of this strap and pulley in the plaintiff, the result would be immediate injury as to it, the redress of which would call for an action of trespass. The rule is purely technical,, but it avoids much confusion to *141keep as clearly marked as practicable the line of distinction between these actions. The language of the authorities is, that it is ckjar that where the injury which forms the gist of the action is both willful and immediate, trespass is the only remedy. Savignac v. Roome, 6 Term R. 125 ; Day v. Edwards, 5 Term R. 648 ; Weston v. Woodcock, 7 Dowl. 853; Notes to Scott v. Shepherd, 1 Smith’s Lead. Cas. 217.
Eow, it is obvious in the present case that the cutting of the strap and pulley, whereby the plaintiff lost the power for the time which drove its manufactory, constitutes the gist of this action, and that, if the plaintiff was in possession of such strap and pulley, the injury was willful and immediate. But upon this record, this point of ownership and possession is left in some obscurity. The demise is stated to have been of “the two upper rooms in the said mill, together with motive power to be taken from the said main shaft, and used in said rooms,” &e. And it is subsequently averred that the lessees “ were furnished with and did take the motive power so demised to them as aforesaid from the said main shaft, by means of a pulley constructed and affixed thereto, and a strap running on said pulley, and thence into the said rooms demised,” &c. From these statements it is certainly not very clear whether the lessors or lessees put up this strap and pulley, or who, at the time of the trespass, was, in contemplation of law, in possession of them. The fair, and perhaps the legal, inference would be, that they were the property of the lessees, and were, therefore, in the possession of the plaintiff. This deduction would seem legitimate, because there is not shown any obligation on the, part of the lessors to do anything more than provide the power,* the duly to make the connection would appear to be imposed upon the lessees. Besides, the plaintiff is bound, upon general principles, to state all the facte necessary to support the action, and the averments are to be taken most strongly against the party making them. This is the ordinary rule, and, tested by it, this -action should have been trespass, and not case. But even if a different view might be taken on this branch of the *142case, I think, on another ground, the demurrer must be sustained. After the statement of the -wrongful acts of the defendants already discussed, the declaration proceeds to aver that, being thus deprived of water power, the plaintiff substituted that derived from a steam engine, and that the defendants frequently prevented and hindered the use of such steam power by putting out the fire under the boiler, and driving and excluding the plaintiff’s employés therefrom. These are acts which it is clear can form a foundation for an action of trespass vi et armis only. They were all subsequent to the doing of the other wrongs, and are in no way connected with them. If, therefore, the conclusion were, that the injury to the pulley and strap would support an action on the case, it would follow that the demurrer must be sustained, on the ground that trespass and case cannot be joined in the same action.
The demurrer is sustained.
Woodhull and Van Syckel, Justices, concurred.